DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 01/18/20222, in which claims 1, 10, 12, 13, and 22 were amended, claims 23-24 were canceled, and claims 1-2, 4, 6-7, 9-18, and 21-22 were presented for further examination.
Claims 1-2, 4, 6-7, 9-18, and 21-22 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 11 - 19, filed on 11/08/2019, with respect to claims 1-2, 4, 6-7, 9-18, and 21-22, have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 6-7, 9-18, and 21-22 has been withdrawn. 



Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-2, 4, 6-7, 9-18, and 21-22 (renumbered 1-17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, computer system and a computer readable medium for generating preferred metadata for content items. The closest prior art “wherein the first attribute comprises a poster attribute for the content item; analyzing the combined metadata of the content item to determine whether the second attribute is a rating attribute of the content item or a format attribute of the content item; in response to determining that the second attribute is the rating attribute: determining a rating value associated with the content item; and selecting a first value for the poster attribute that corresponds to the rating value associated with the content item; in response to determining that the second attribute is the format attribute: determining a format value associated with the content item; and selecting a second value for the poster attribute that corresponds to the format value associated with the content item;.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-2, 4, 6-7, 9-18, and 21-22 (renumbered 1-17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/William B Partridge/Primary Examiner, Art Unit 2183